DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7,and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a spring” in line 6.  It is unclear how this relates to the first spring (i.e. should it be a “second spring?”).
Claim 14 recites the limitation "the surface area" in lin1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is deemed indefinite because it is dependent on an indefinite claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kay (WO 2009/040771 as provided by Applicant).
Regarding claim 1, Kay discloses a bicycle saddle for a bicycle, comprising: a first adjustable seating portion (one member 12), the first adjustable seating portion 5shaped to accommodate a first of a user's two ischial tuberosities, such that a first portion of a mass of the user's upper body rests on the user's first ischial tuberosity on the first adjustable seating portion; a second adjustable seating portion (other member 12), the second seating portion shaped to accommodate a second of the user's two ischial tuberosities, such that a 10second portion of the mass of the user's upper body rests on the user's second ischial tuberosity on the second adjustable seating portion; and a joining piece (at least 16, 18) that connects to the first adjustable seating portion and connects to the second adjustable seating portion, the first adjustable seating portion and the second adjustable seating portion aligned on the joining piece 15such that the mass of the user's upper body rests on the user's two ischial tuberosities on the first adjustable seating portion and the second adjustable seating portion (this would be the general arrangement in use).  

  Regarding claim 3, Kay further disclose a thigh support post (50) extending forward towards a front of the bicycle and removably attached to the joining piece in at least one location (via 14, 58 for instance).  
Regarding claim 4, Kay further discloses the thigh support post has a "Y" 5shape such that one portion of the "Y" shape is removably attached to the joining piece in a region proximally near the first adjustable seating portion and a second portion of the "Y" shape is removably attached to the joining piece in a region proximally near the second adjustable seating portion (see Figure 1; arms of a narrow “Y” are arranged as claimed).
  Regarding claim 5, Kay further discloses 10a first clamp (at least 20.1) attached to the first adjustable seating portion and configured to hold the first adjustable seating portion to the joining piece; and a second clamp (at least other member 20.1) attached to the second adjustable seating portion and configured to hold the second adjustable seating portion to the joining piece.  
Regarding claim 6, Kay further discloses 15a first spring (22) mounted to a first rocker (at least a portion of 20), the first rocker attached to the first clamp, wherein the first spring and the first rocker allow the first adjustable seating portion to flex to a degree away from the joining piece and towards the joining piece (this is the general manner of operation); and a spring mounted to a second rocker, the second rocker attached to the 20second clamp, wherein the second spring and the second rocker allow the second adjustable seating portion to flex to a degree away from the joining piece and towards the joining piece (the other members and operation much as the first arrangement).

Regarding claims 10 and 11, Kay further discloses a first lock configured to hold the first clamp in place on the joining piece; a second lock configured to hold the second clamp in place on the joining piece, wherein the first lock includes a first wheel that may be used to hand tighten the first lock to the joining piece and wherein the second lock includes a second wheel that may be used to hand tighten the second lock to the joining piece (the thread and/or shank of 20.1 would be viewed as the claimed lock as it would function as such while a head portion of 20.1 would be viewed as the wheel).
  Regarding claim 14, Kay further discloses the surface area of the first adjustable seating portion includes a soft, cushion cover (12.1) and wherein the surface area of the second adjustable seating portion includes a soft, cushion cover (other member 12.1).  
Regarding claim 15, Kay further discloses10 a clamping bar (of 14 or 31) attached to the joining piece and configurable for attachment to a bicycle, wherein the clamping bar holds the bicycle saddle to the bicycle.  
Regarding claim 16, Kay further discloses an edge of the first adjustable seating portion closest to an edge of the second adjustable seating portion is separated 15from the edge of the second adjustable seating portion to create an open region between them (see figures).  
Regarding claim 17, Kay further discloses the first adjustable seating portion is shaped to have a concave region at a rear area of the first adjustable seating portion and a front region lower than the rear region, wherein the front region and 20the rear region shape the first adjustable seating portion to hold the first user ischial tuberosity in a proximal center of the first adjustable seating portion, and Page - 52US21123461 wherein the second adjustable seating portion is shaped to have a concave region at a rear area of the second adjustable seating portion and a front region lower than the rear region, wherein the front .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay.  
Regarding claim 7, Kay discloses an arrangement as explained above but does not specify a particular “degree” of motion.  While it would appear that the device would operate in the claimed range, even if this were not the case, as changes in size, shape, and range require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the claimed operation range based on normal variation to improve comfort and safety for various users.
Regarding claim 8, Kay discloses an arrangement as explained above but does not markings.  Such markings are well-known in the art however and as design changes require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the claimed design marks based on normal variation to improve comfort and convenience for various users.
Regarding claims 12 and 13, Kay discloses an arrangement as explained above but does not specify a particular seating surface area.  While it would appear that the device would be in or near the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636